Third District Court of Appeal
                               State of Florida

                         Opinion filed April 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1006
                        Lower Tribunal No. 18-1008
                           ________________


                           Stanley D. Chess,
                                  Appellant,

                                     vs.

                     Edmund J. Sweeney, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

     The Levey Law Firm, P.A., and John R. Kelso, for appellant.

     Greenspoon Marder, LLP, and Deborah Baker, for appellees.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Appellant Stanley D. Chess appeals the trial court’s order granting

monetary sanctions for fraud on the court in favor of Appellees Edmund J.

Sweeney; Edmund Sweeney Jr.; Leslie Sweeney; Martin Fiascone; Robert

Fiascone; Sandy Fiascone; Fiascone Family Limited Partnership; Pullman

Financial Group, LLC; Benjamin Schwartz; Robert Schwartz; and Eric T.

Sigler. Because this Court previously held that Appellees failed to establish

fraud on the court by clear and convincing evidence, see Chess v. Sweeney,

325 So. 3d 295 (Fla. 3d DCA 2021) (“Chess I”), we reverse and remand the

monetary sanctions on the same basis.1 See also Hernandez v. City of

Miami, 35 So. 3d 942, 943 (Fla. 3d DCA 2010) (“Fraud on the court occurs

where there is clear and convincing evidence ‘that a party has sentiently set

in motion some unconscionable scheme calculated to interfere with the

judicial system’s ability impartially to adjudicate a matter by improperly

influencing the trier or unfairly hampering the presentation of the opposing

party’s claim or defense.’” (quoting Ramey v. Haverty Furniture Cos., 993

So. 2d 1014, 1018 (Fla. 2d DCA 2008))).

     Reversed and remanded.


1
  In Chess I, Chess appealed the trial court’s order dismissing his complaint
for fraud on the court, which also granted entitlement to monetary sanctions.
While that appeal was pending, the trial court awarded the monetary
sanctions at issue here. Both the dismissal and the monetary sanctions were
granted for fraud on the court.

                                     2